UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): February 10, 2011 NOBEL LEARNING COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2465204 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1615 West Chester Pike, Suite 200 West Chester, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (484)947-2000 Not Applicable (Former name or former address, if changes since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 10, 2011, the Registrant issued a press release announcing its financial results for the second quarter of fiscal year 2011.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K/A. The information in this Form 8-K/A and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Number Description of Document 99.1* Press Release, dated February 10, 2011, announcing the Registrant’s financial results for the second quarter of fiscal year 2011. *-Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOBEL LEARNING COMMUNITIES, INC. Date:February 10, 2011 By: /s/ George H. Bernstein Name: George H. Bernstein Title:Chief Executive Officer EXHIBIT LIST Number Description of Document Press Release, dated February 10, 2011, announcing the Registrant’s financial results for the second quarter of fiscal year 2011.
